Judgment affirmed, with costs. Memorandum: We concur in the reasoning of the official referee as outlined in his decision. Appellant’s contention under point 9 of its brief that subdivision 6 of section 2 of the Tax Law is not applicable to property assessed by the city of Syracuse was apparently not urged before *938the trial court. We have examined appellant’s contention in that regard and we conclude that the term “ real property ” for the purpose of taxation is governed by subdivision 6 of section 2 of the Tax Law. AIL concur. (The judgment confirms the report of the official referee and dismisses the petition, in a proceeding to compel defendant to strike from the 1941 assessment roll an item of $700,000 on station apparatus, station installations and private branch exchanges owned by petitioner and located on property not belonging to it in the city of Syracuse. The order is the order of confirmation.) Present — Crosby, P. J., Cunningham, Taylor, Harris and MeCurn, JJ.